          Case 4:19-cv-02539 Document 1 Filed on 07/15/19 in TXSD Page 1 of 5



                                THE UNITED STATES DISTRICT COURT
                               FOR THE SOUTHERN DISTRICT OF TEXAS
                                        HOUSTON DIVISION

    QUAIL CORNER, LLC,                                        §
                                                              §
            Plaintiff,                                        §
                                                              §
    vs.                                                       §
                                                              §   CIVIL ACTION NO. 4:19-cv-2539
    ARCH SPECIALTY                                            §
    INSURANCE COMPANY,                                        §
                                                              §
            Defendant.                                        §
                                                              §

                               DEFENDANT ARCH SPECIALTY INSURANCE
                                  COMPANY’S NOTICE OF REMOVAL

          Pursuant to 28 U.S.C. § 1441, Defendant Arch Specialty Insurance Company (“Arch”),

hereby removes the action styled and numbered Quail Corner, LLC v. Arch Specialty Ins. Co.,

Cause No. 201939239, pending in the 129th District Court of Harris County, Texas to the United

States District Court for the Southern District of Texas, Houston Division. For the reasons set forth

below, removal of the state court action is proper under 28 U.S.C. §§ 1332, 1441, and 1446.

                                   I.        THE STATE COURT ACTION
          1.        On June 6, 2019, Plaintiff Quail Corner, LLC (“Plaintiff”) filed its Original Petition

in the 129th District Court of Harris County, Texas—Cause No. 201939239 against Arch. Plaintiff

requested a jury trial. 1

                         II.     DEFENDANT ARCH’S REMOVAL IS TIMELY
          2.        Arch was served with the Original Petition and citation on June 24, 2019 by

delivery through its registered agent for service of process, Corporation Service Company.

Accordingly, Arch files this Notice of Removal within the 30-day time period required by 28

U.S.C. § 1446(b).


1
      See Plaintiff’s Original Petition, attached as Exhibit C.

DEFENDANT ARCH SPECIALTY INSURANCE COMPANY’S NOTICE OF REMOVAL                                     PAGE 1
       Case 4:19-cv-02539 Document 1 Filed on 07/15/19 in TXSD Page 2 of 5



                                      III.     VENUE IS PROPER
        3.       Venue is proper in the United States District Court for the Southern District of

Texas, Houston Division, under 28 U.S.C. §§ 124(d)(3) and 1441(a) because this district and

division embrace the place in which the removed action has been pending.

                                     IV.     BASIS FOR REMOVAL
        4.       Removal of this action is proper under 28 U.S.C. § 1441 because it is a civil action

brought in a state court and the federal courts have original jurisdiction over the subject matter

pursuant to 28 U.S.C. § 1332. Specifically, removal is proper because there is now, and was at the

time this action was filed, complete diversity of citizenship between Plaintiff and Arch, and the

amount in controversy exceeds $75,000 excluding interest and costs.

        5.       Plaintiff was at the time this lawsuit was filed, and at the date of this Notice remains,

organized under the laws of the State of Texas with its principal place of business in Houston,

Texas. Thus, Plaintiff is a citizen of the State of Texas.

        6.       Arch was at the time this lawsuit was filed, and at the date of this Notice remains,

a foreign corporation organized under the laws of Missouri, with its principal place of business in

New Jersey. Thus, Arch is a citizen of Missouri and New Jersey for purposes of diversity

jurisdiction.

        7.       Accordingly, there is now, and was at the time this action was filed, complete

diversity of citizenship between Plaintiff and Arch.


                                V.         AMOUNT IN CONTROVERSY
        8.       If it is facially apparent that Plaintiff’s claims exceed the jurisdictional amount,

Arch’s burden is satisfied. 2




2
    Allen v. R & H Oil & Gas Co., 63 F.3d 1326, 1335 (5th Cir. 1999).

DEFENDANT ARCH SPECIALTY INSURANCE COMPANY’S NOTICE OF REMOVAL                                     PAGE 2
       Case 4:19-cv-02539 Document 1 Filed on 07/15/19 in TXSD Page 3 of 5



        9.       When removal is premised upon diversity jurisdiction and the parties’ dispute

whether the amount in controversy exceeds $75,000, see 28 U.S.C. § 1332(a), courts must

determine the amount in controversy in light of” the claims in the state court petition as they existed

at the time of removal.” 3

        10.      The district court must first examine the petition to determine whether it is “facially

apparent” that the claims exceed the minimum jurisdictional requirement. If it is not thus apparent,

the court may rely on “summary judgment-type” evidence to ascertain the amount in controversy. 4

Courts have considered pre-suit demand letters as such evidence in determining whether

defendants have met the preponderance burden. 5

        11.      Plaintiff seeks monetary relief of over $1,000,000. 6

        12.      Thus, Plaintiff’s claims exceed the minimum jurisdictional requirement of

$75,000.00. Because there is complete diversity among the parties and the amount in controversy

requirement is satisfied, this Court has jurisdiction pursuant to 28 U.S.C. § 1332(a). Removal is

therefore proper.

                            VI.      COMPLIANCE WITH 28 U.S.C. § 1446
        13.      Pursuant to 28 U.S.C. § 1446(d), a true and correct copy of this Notice will be

promptly filed with the clerk of 129th District Court of Harris County, Texas.

        14.      All pleadings, orders, and other filings in the state court action are attached to this

Notice as required by 28 U.S.C. § 1446(a).




3
    Manguno v. Prudential Prop. & Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002).
4
    St. Paul Reins. Co. v. Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998).
5
    See Hartford Ins. Grp. v. Lou–Con Inc., 293 F.3d 908, 910–12 (5th Cir. 2002) (per curiam); Greenberg, 134 F.3d
    at 1254-55; Wilson v. Belin, 20 F.3d 644, 651 n.8 (5th Cir. 1994); Molina v. Wal–Mart Stores Tex., L.P., 535
    F.Supp.2d 805, 808 (W.D. Tex. 2008).
6
    See Plaintiff’s Original Petition, attached as Exhibit C.

DEFENDANT ARCH SPECIALTY INSURANCE COMPANY’S NOTICE OF REMOVAL                                            PAGE 3
      Case 4:19-cv-02539 Document 1 Filed on 07/15/19 in TXSD Page 4 of 5



       15.     In compliance with Local Rule 81, the following documents are attached:

               A.     Index of Matters Being Filed with Notice of Removal—identified as Exhibit

                      A;

               B.     All executed process in the case—identified as Exhibit B;

               C.     Plaintiff’s Original Petition—identified as Exhibit C;

               D.     a copy of the docket sheet in the state court action—identified as Exhibit D;

               E.     A list of all counsel of record, including addresses, telephone numbers and

                      parties represented—identified as Exhibit E.

                                    VII.    JURY DEMAND
       Plaintiff demanded a jury trial in its Original Petition.

                                     VIII. CONCLUSION
       WHEREFORE, Defendant Arch Specialty Insurance Company requests that this action be

removed from the 129th Judicial District Court of Harris County, Texas, to the United States

District Court for the Southern District of Texas, Houston Division, and that this Court enter such

further orders as may be necessary and appropriate.


                                              Respectfully submitted,

                                              By: /s/ Kristin C. Cummings
                                                  Kristin C. Cummings
                                                  Texas Bar No. 24049828
                                                  Southern District Bar No. 719639
                                                  kcummings@zelle.com

                                              ZELLE LLP
                                              901 Main Street, Suite 4000
                                              Dallas, Texas 75202-3975
                                              Telephone:     (214) 742-3000
                                              Facsimile:     (214) 760-8994
                                              ATTORNEY-IN-CHARGE FOR
                                              DEFENDANT ARCH SPECIALTY
                                              INSURANCE COMPANY



DEFENDANT ARCH SPECIALTY INSURANCE COMPANY’S NOTICE OF REMOVAL                              PAGE 4
       Case 4:19-cv-02539 Document 1 Filed on 07/15/19 in TXSD Page 5 of 5



                                 CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the foregoing has been served this 15th day
of July, 2019, in accordance with the Federal Rules of Civil Procedure, by electronic filing as
follows:

        Noah M. Wexler
        Texas Bar No. 24060816
        nwexler@arnolditkin.com
        Ronald Christensen
        Texas Bar No. 24101222
        rchristensen@arnolditkin.com
        Jake Balser
        Texas Bar No. 24109155
        jbalser@arnolditkin.com
        Jacob Karam
        Texas Bar No. 24105653
        jkaram@arnolditkin.com
        Adam Lewis
        Texas Bar No. 24094099
        alewis@arnolditkin.com
        ARNOLD & ITKIN LLP
        6009 Memorial Drive
        Houston, Texas 77007
        Telephone:    (713) 222-3800
        Facsimile:    (713) 222-3850
        ATTORNEYS FOR PLAINTIFF

                                                 /s/ Kristin C. Cummings
                                                     Kristin C. Cummings




DEFENDANT ARCH SPECIALTY INSURANCE COMPANY’S NOTICE OF REMOVAL                                 PAGE 5
4842-1048-6428v1
